By the Court, Mitchell, J.
The defendant was complained of as a disorderly person, for neglecting to support his wife. The justice received the affidavit of the wife, but there was also other evidence showing that the parties had for many years lived as husband and wife, both here and in Ireland. That was competent evidence of the marriage. The justice convicted the defendant, and issued his commitment in due form of law. The defendant then was brought before a justice of this court on habeas corpus. It is not the province of that writ to review errors in the adjudication of an inferior tribunal, nor the sufficiency of evidence before it; it is only to ascertain whether there was jurisdiction to pronounce the sentence of commitment, and whether the commitment is in due form. The judge allowing-the syrij; of habeas corpus, accordingly remanded the defendant to custody, and if he could have inquired into *19the sufficiency of the evidence, he should have made the same decision.
The statute (2 R. S., 717, § 42), in case of convictions before the Special Sessions, allows a certiorari to the Supreme Court, on which, if there was no trial by jury in the court below, the evidence may be looked into. That course was not taken here.
The decision of the judge remanding the defendant to prison, must be affirmed.
Proceedings affirmed.